Title: From George Washington to Clement Biddle, 30 March 1789
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 30th March 1789

I have received your letter of the 23d Inst. and am in hopes that the Buckwheat will arrive in season.
I will thank you to send me, by the first post after this reaches you, fourteen yards of Livery lace agreeably to the enclosed pattern; and let it be directed to me, or, in my absence, to Major George Augne Washington at this place. With great regard, I am, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

